DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the pre-appeal request filed on November 10, 2021, in which claims 1-14 are presented for further examination.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Remark
After further reviewed Applicant’s arguments filed on November 10, 2021, pages 3, par. [04], page 4 par. [01-02] in light of the original specification and drawings 3B, 4 and 5, it is conceivable that the combination of Yalla (involved in an autonomous vehicle control system has memory which is coupled with and readable by processor and stores set of instructions which causes processor to determine the current location of the vehicle on the route by receiving information from the sensor regarding the feature vector, retrieving feature vector particle information associated with two or more segments of a route of travel for the vehicle, applying particle filtering to the received information from the sensor regarding the feature vector and the retrieved feature vector particle information, and determining the current location of the vehicle on the route based on the applied particle filtering) and Jung fails to define a request image view 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 3B appears to include three independent items (302, 304 and 306) but it is not clear how they interact to each other to form Fig.3B. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hector A. Agdeppa (Reg. No. 58,238) on December 21, 2021.
The application has been amended as follows:





electronic storage media configured to electronically store map information and contextual information for an area, the contextual information including images, depth information, and/or logging information that is indexed by position and direction of view; and
one or more processors configured by machine-readable instructions to:
receive a query for the requested image view, the query specifying parameter values for view parameters, the view parameters including position and direction of view;
determine, based on the parameter values specified by the query and the map information, values of a physics-based metric, wherein the values of the physics-based metric is based on an action of a user, and wherein the user includes an autonomous vehicle;
translate the contextual information to a translated representation of the contextual information;
encode, based on the translated representation of the contextual information and the values of the physics-based metric, an image file that defines the requested image view such that the translated representation of the contextual information and the values of the physics-based metric are combined; and
generate the requested image view by decoding the image file using an auto-encoder, wherein the auto-encoder includes a variational auto-encoder that maps an input to a distribution rather than a fixed vector, wherein the generation of the requested view is accelerated by the auto-encoder.

2. (Cancelled) 



4. (Cancelled) 

5. (Original) The system of claim 1, wherein the map information includes values of map parameters, the map parameters including one or more characteristics of physical structures, traversable routes, intersecting roads, and/or physical boundaries.

6. (Original) The system of claim 1, wherein the contextual information is based on sensors configured to generate output signals.

7. (Original) The system of claim 6, wherein the sensors include virtual sensors, imaging sensors, and/or depth sensors.

8. (Currently Amended) A method for generating a requested image view, the method comprising:
electronically storing map information and contextual information for an area, the contextual information including images, depth information, and/or logging information that is indexed by position and direction of view;

determining, based on the parameter values specified by the query and the map information, values of a physics-based metric, wherein the values of the physics-based metric is based on an action of a user, wherein the user includes an autonomous vehicle;
translating the contextual information to a translated representation of the contextual information;
encoding, based on the translated representation of the contextual information and the values of the physics-based metric, an image file that defines the requested image view such that the translated representation of the contextual information and the values of the physics-based metric are combined; and
generating the requested image view by decoding the image file using an auto-encoder, wherein the auto-encoder includes a variational auto-encoder that maps an input to a distribution rather than a fixed vector, wherein the generation of the requested view is accelerated by the auto-encoder.

9. (Cancelled).

10. (Original) The method of claim 8, further comprising translating the contextual information to the translated representation includes hashing the contextual information and/or translating the contextual information to d-dimensional vectors.

11. (Cancelled) 


13. (Original) The method of claim 8, wherein the contextual information is based on sensors configured to generate output signals.

14. (Original) The method of claim 13, wherein the sensors include virtual sensors, imaging sensors, and/or depth sensors.
Allowable Subject Matter
Claims 1, 3, 5-8 and 10, and 12-14 are allowed in light of the prior art of records. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in an electronic storage media that is configured to electronically store map information and contextual information for an area, a processor is configured to receive a query for the requested image view, the query specifying parameter values for view parameters including position and direction of view, the values of the physics-based metric are determined based on the parameter values specified by the query and the map information, the contextual information is translated to a translated representation of the contextual information, an image file that defines the requested image view is encoded based on the translated representation of the contextual information and the values of the physics-based metric, such that the translated representation of the contextual information and the values of the physics-based metric are combined and the requested image view is generated by decoding the image file. None of the prior art of record, singular and any order combination, discloses the features of independent claim 1 that determines values of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 23, 2021